» Case 2:19-cv-17188-CCC-ESK Document 1-1 Filed 08/26/19 Page 1 of 8 PagelD: 5

Charles X. Gormally Attorney No. 023581979
David J. Klein Attorney No. 040691986
Brach Eichler L.L.C.

101 Eisenhower Parkway

Roseland, New Jersey 07068

Phone: 973-228-5700

Attorneys For Plaintiff HealthPlus Surgery Center, LLC

 

 

 

 

| HEALTHPLUS SURGERY CENTER, SUPERIOR COURT OF NEW JERSEY
LLC, a New Jersey Limited Liability BERGEN COUNTY: LAW DIVISION
Company
DOCKET NO.: BER-L-5312-19
Plaintiff, \
Civil Action

Vv,
PROSELECT INSURANCE SUMMONS
COMPANY,

Defendant.

_ |
|The State of New Jersey, to the Above Named Defendant:

ProSelect Insurance Company
One Financial Center

13th Floor

| Boston, MA 02111

 

| The Plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey.
The Complaint attached to this summons states the basis for this lawsuit. If you dispute this complaint,
you or your attorney must file a written answer or motion and proof of service with the deputy clerk off
|the Superior Court in the county listed above within 35 days from the date you received this summons,
not counting the date you received it. (A directory of the addresses of each deputy clerk of the Superior
Court is available in the Civil Division Management Office in the county listed above and online at:

http://www. judiciary state.nj.us/pro_se/10153_deputyclerklawref.pdf.) If the complaint is one in
|foreclosure, then: you must file your written answer or motion and proof of service with the Clerk of the
|Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, New Jersey 08625-0971. A filing fee
payable to the Treasurer, State of New Jersey and a completed Case Information Statement (available
from the deputy clerk of the Superior Court) must accompany your answer or motion when it is filed.
You must also send a copy of your answer or motion to Defendant Third Party Plaintiff's attorney whose
jname and address appear above, or to plaintiff, if no attorney is named above. A telephone call will not
protect your rights; you must file and serve a written answer or motion (with fee of $175 and completed
Case Information Statement) if you want the court to hear your defense.

 

 

 

|

BE: 10488688.1/MOS106-275077
Case 2:19-cv-17188-CCC-ESK Document 1-1 Filed 08/26/19 Page 2 of 8 PagelD: 6

If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is

entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where youl
live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). Ii
you do not have an attomey and are not eligible for free legal assistance, you may obtain a referral to anl
attorney by calling one of the Lawyer Referral Services. A directory with contact information for local
Legal Services Offices and Lawyer Referral Services is available in the Civil Division Management

 

 

 

 

 

 

 

Office in the county listed above and online at:
http://www. judiciary. state.nj.us/pro_se/10153_deputyclerklawref.pdf
DATED: JULY 22, 2019 s/s Michelle M. Smith.
Michelle M. Smith,
Clerk of the Superior Court
Name of Defendant to Be Served: ProSelect Insurance Company
Address of Defendant to Be Served: One Financial Center
13th Floor
Boston, MA 02111
BRACH EICHLER L.L.C.
Attorneys for Plaintiff
vO b-
By: sa wnt
David-JK fein, Eq.
Dated: July 22, 2019
-2-

BE: 10488688. 1/MOS106-275077
Case 2:19-cv-17188-CCC-ESK Document 1-1 Filed 08/26/19 Page 3 of 8 PagelD: 7

BER-L-005312-19 07/18/2019 3:05:40 PM Pg 1 of 4 Trans ID: LCV20191251909

Charles X. Gormally Attorney No. 023581979

David J. Klein Attorney No. 040691986

BRACH EICHLER L.L.C.

101 Eisenhower Parkway

Roseland, New Jersey 07068

Phone: 973-228-5700

Attorneys For Plaintiff HealthPlus Surgery Center, LLC

 

HEALTHPLUS SURGERY CENTER, SUPERIOR COURT OF NEW JERSEY
LLC, a New Jersey Limited Liability BERGEN COUNTY: LAW DIVISION
Company
| DOCKET NO.: BER-L~ 5312-19
Plaintiff,
Civil Action
Vv.
PROSELECT INSURANCE ce NT ok DECLARATORY
COMPANY,

 

Defendant.

 

Plaintiff HealthPlus Surgery Center, LLC, a New Jersey Limited Liability Company
| (“HealthPlus”) by way of complaint against defendant ProSelect Insurance Company (“ProSelect”) states
as follows:

ALLEGATIONS APPLICABLE TO ALL COUNTS
1. HealthPlus is a New Jersey licensed surgery center with offices at 321 Essex Street, Hackensack,
New Jersey 07601
| 2. Defendant ProSelect is an insurance company with offices at One Financial Center, 675
| Atlantic Avenue, Boston, Massachusetts 02111 licensed to do business in the State of New J ersey,
3. ProSelect issued two “occurrence” based insurance policies to HealthPlus covering Entity

Medical Professional Liability. The first policy was policy number 002NJ000017922 covering the period

11/22/17 to 11/22/18. The second policy was policy number 002NJ000017922 for policy period 11/22/18

 

t0 11/22/19, (Collectively “the policies”)

4. Each of the polices has limits of $2 Million Dollars per claim and $5 Million Dollars aggregate.

BE: 10341605, 1/MOS106-275077

 
Case 2:19-cv-17188-CCC-ESK Document 1-1 Filed 08/26/19 Page 4 of 8 PagelD: 8

BER-L-005312-19 07/18/2019 3:05:40 PM Pg 2 of 4 Trans ID: LCV20191251909

5. Asa result of an inspection of HealthPlus by the New Jersey Department of Health, (“DOH”)
certain alleged limited deficiencies in infection control, sterilization and injection safety practices were
reported by the DOH.

6. Asa result of the inspection and report, The DOH required HealthPlus to send a letter to all
patients that received consultation or treatment at HealthPlus, between January 1, 2018 and September 7,
| 2018, advising, inter alia of the inspection and advising the patients that it was recommended that they
obtain blood tests for Hepatitis B, Hepatitis C and HIV and where they could obtain those blood tests,

‘which would be paid for by HealthPius.

7. In compliance with the DOH instructions, HealthPlus sent such a letter to those patients,
(approximately 3000 such letters were sent). Those patients had received a variety of services from
| HealthPlus, over many various dates, throughout the entire period between January 1, 2018 and September
7, 2018,

8. Asa result of the sending of those letters, a number of those patients. and, in some cases, their
spouses, filed suit against HealthPlus alleging, inter alia, that HealthPlus negligently provided services,

failed to have in place, proper and effective standards, procedures and protocols, failed to properly inspect

 

 

and maintain sterilization equipment and to conduct sterilization of tools and satisfy infection control
guidelines, improperly dispensed medication, failed to have standards and procedures to insure safety,

privacy and care in its procedures and through the injection of medications, as well as liability under the

Doctrine of Res Ipsa Loquitur (requiring no proof of negligence) alleging physical and emotional injuries

| and damages.

9. HealthPlus timely tendered all of the lawsuits to ProSelect for defense and indemnification.

10. In response, ProSelect sent a series of Reservation of Rights letters to HealthPlus alleging, inter

 

: alia that all of the claims made by the plaintiffs in the various lawsuits, arose out of a single claim or
|

 

-2-
BE:10341605.1/MOS106-275077
Case 2:19-cv-17188-CCC-ESK Document 1-1 Filed 08/26/19 Page 5 of 8 PagelD: 9

BER-L-005312-19 07/1 8/2019 3:05:40 PM Pg 3 of 4 Trans ID: LCV20191251909

| occurrence and, therefore, coverage, for all of the suits and for all of the plaintiffs was limited to the single
claim limit of $2 Million Dollars under the policies.

1]. HealthPlus contends that the aggregate limits of $5 Million Dollars per policy applies.

12. Asa result of the foregoing, there exists a justiciable controversary between plaintiff HealthPlus
and defendant ProSelect.

13. As a result of the foregoing, plaintiff HealthPlus is entitled to a Declaration of Rights pursuant

| to N.LS.A, 2A:16-52 to determine the rights of HealthPlus and the obligations of ProSelect under the

 

 

| polices,
|
| WHEREFORE, HealthPlus Surgery Center, LLC demands judgment in its favor and against

defendant ProSelect Insurance Company for the following relief:

1. For Declaratory Judgment pursuant to the New Jersey Declaratory Judgment N.J.S.A,
| 2A:16-52 that policy number 002NJ000017922 for policy periods 11/22/17 to 11/22/18 and 11/22/18 to

_ 11/22/19 provide coverage for the claims asserted against HealthPlus Surgery Center, LLC in the personal

\
injury actions, in the aggregate amount of $5 Million Dollars:
|

2. For attorneys’ fees and costs of suit;

3. For such other and further relief as the court may deem equitable and just.

BRACH EICHLER L.L.C.
| Attorneys For
| Plaintiff HealthPlus Surgery Center, LLC

| BY: _/s/Charles X. Gormally, Esa.
Charles X. Gormally, Esq.

| Dated: July 18, 2019

BE: 10341605, 1/MOS 106-275077

 
Case 2:19-cv-17188-CCC-ESK Document 1-1 Filed 08/26/19 Page 6 of 8 PagelD: 10

BER-L-005312-19 07/18/2019 3:05:40 PM Pg 4 of 4 Trans ID: LCV20191251909

DESIGNATION OF TRIAL COUNSEL

Pursuant to R.4:25-4, Charles X, Gormally, Esq. is hereby designated as trial counsel for the

plaintiff HealthPlus Surgery Center, LLC in the above-captioned matter.
|

 

BRACH EICHLER L.L.C,
| Attorneys For
Plaintiff HealthPlus Surgery Center, LLC

BY: _/s/Charles X. Gormally, Esa.
Charles X. Gormally, Esq.

Dated: July 18, 2019

CERTIFICATION PURSUANT TO R. 4:5-1

I CERTIFY that the foregoing matter in conservatory is not the subject of any other lawsuit
(aside from the person injury tawsuits I refer to in the complaint) or arbitration proceeding nor is any other
such lawsuit or arbitration proceeding presently contemplated.

I FURTHER CERTIFY that the foregoing statements made by me are true, I understand that

| if any of the foregoing statements made by me are willfully false, | am subject to punishment.

| BRACH EICHLER L.L.C,
Attorneys For
Plaintiff HealthPlus Surgery Center, LLC

 

 

|
|

BY: _/s/Charles X. Gormally, Esq.
Charles X. Gormally, Esq.

‘Dated: July 18, 2019

 

BE:1034 1605. {/MOS 106-275077

 
Case 2:19-cv-17188-CCC-ESK Document 1-1 Filed 08/26/19 Page 7 of 8 PagelD: 11

BER-L-005312-19 07/18/2019 3:05:40 PM Pg 1 of 2 Trans ID: LCV20191251909

Civil Case Information Statement

 

Case Caption: HEALTHPLUS SURGERY C ENTER, LL VS Case Type: OTHER INSURANCE CLAIM (INCLUDING

PROSELECT INSU DECLARATORY JUDGMENT ACTIONS)

Case Initiation Date: 07/18/2019 Document Type: Complaint

Attorney Name: CHARLES X GORMALLY Jury Demand: NONE

Firm Name: BRACH EICHLER LLC Hurricane Sandy related? «sandyRelated»

Address: 101 EISENHOWER PKWY Is this a professional malpractice case? NO

ROSELAND NJ 07068 Related cases pending: YES

Phone: If yes, list docket numbers: several lawsuits referred to in complaint
Name of Party: PLAINTIFF : Healthplus Surgery Center, Do you anticipate adding any parties (arising out of same

LLC transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company

(if known): Unknown

 

Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Other(explain) Insurance Provider
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 4:38-7(b)

07/18/2019 fs/ CHARLES X GORMALLY
Dated Signed
Case 2:19-cv-17188-CCC-ESK Document 1-1 Filed 08/26/19 Page 8 of 8 PagelD: 12

BER-L-005312-19 07/18/2019 3:05:40 PM Pg 2 of 2 Trans ID: LCV20191251909
